Citation Nr: 0714015	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-07 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Reno, Nevada, (the veteran's home 
state) provided him notice of that decision.  In pertinent 
part, the June 2004 rating decision determined that new and 
material evidence had been received to reopen a previously 
denied claim of service connection for a back condition and 
denied the claim on the merits.  The veteran's disagreement 
with that decision led to this appeal.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for a back disability.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In December 1970, the RO in Los Angeles, California, 
denied entitlement to service connection for a back 
condition.  The RO notified the veteran of that decision and 
informed him of his appellate rights, but he did not appeal.  

2.  Evidence added to the record since the December 1970 
decision, including the April 2004 VA medical opinion 
relating thoracic spine compression/wedging to injury in 
service, relates to previously unestablished elements 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for a back disability.  


CONCLUSIONS OF LAW

1.  The December 1970 RO decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302(a) (2006).  

2.  Evidence received since the December 1970 decision is new 
and material, and the veteran's claim for service connection 
for a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In January 2004, the veteran filed his current claim for 
service connection for residuals of a back injury, which the 
RO has characterized as degenerative changes of the lumbar 
spine and wedging of thoracic vertebral bodies.  The record 
shows that in December 1970, the RO in Los Angeles, 
California, denied service connection for a back condition.  
The RO notified the veteran of its decision and informed him 
of his appellate rights.  He did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  
The Board will evaluate whether new and material evidence has 
been presented to reopen the claim and notes that, regardless 
of the RO's action regarding reopening the veteran's claim, 
the Board must independently address the issue of reopening 
the veteran's previously denied claim.  See Barnett, 83 F.3d 
at 1383.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the RO's December 1970 rating decision.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 1970 decision, the record 
included the veteran's service medical records, which showed 
that in June 1970 the veteran complained of a backache and 
reported that he had been pinned between two trucks in 
November 1969.  He said he did not hurt much until now.  On 
examination, there was tenderness over the sacroiliac joints.  
The examiner prescribed aspirin.  The report of the veteran's 
August 1970 separation medical examination was of record.  
The veteran did not report a history of back trouble at that 
time.  The clinical examination report is incomplete in that 
the examiner did not indicate that examination included more 
than height, weight, visual acuity, color vision, dental 
examination, and a chest X-ray.  In other words, there is no 
indication that the spine or other musculoskeletal systems 
were examined.  In its notice letter to the veteran in 
December 1970, the RO said that available records did not 
show that the veteran received treatment for a back condition 
during service or that it was recorded in the report of his 
examination at the time of his discharge from service.  

Since the December 1970 decision, evidence added to the 
record includes VA medical records dated in 2004 and the 
report of an April 2004 VA examination.  X-rays of the lumbar 
spine showed mild degenerative changes, and X-rays of the 
thoracic spine showed mild rotoscoliosis with degenerative 
change and older wedging of three lower vertebral bodies with 
associated minimal osteoporosis.  The physician who conducted 
the clinical examination and reviewed the X-rays stated that 
the thoracic spine compressions were more likely than not due 
to old trauma from the back injury in service.  The Board 
finds that such evidence relates to the unestablished fact 
that the veteran currently has a back disability as well as a 
relationship of current disability to service.  The Board 
finds that this evidence is not cumulative or redundant of 
previously submitted evidence and raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
concludes that the evidence is both new and material.  The 
claim is reopened. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disability is 
reopened, and to that extent only the appeal is granted.  


REMAND

The claim of entitlement to service connection for a back 
disability having been reopened, it must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Board notes that in its denial of the claim on the merits, 
the RO did so in part because the VA physician who related 
current back disability to service did not review the claims 
file.  It is the judgment of the Board that the veteran 
should be provided a VA examination and a medical opinion 
should be obtained, based on the entire evidence of record, 
concerning the etiology of the veteran's current back 
disability.  See 38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has 
previously been provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection, but he has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, the veteran must be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, request the veteran to 
submit any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for a back 
disability.  See 38 C.F.R. § 3.159(b).  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
back disability.  All indicated studies, 
including X-rays, should be performed.  
After clinical examination and review of 
the record, including but not limited to 
the veteran's service medical records, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current back disability, to 
include degenerative changes of the 
lumbar spine and compression and/or 
wedging of thoracic vertebrae with 
osteoporosis, is causally related to 
service or any incident of service, 
including having been pinned between two 
trucks in November 1969.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a back disability.  
If the benefit sought on appeal is not 
granted, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


